DETAILED ACTION
	Claims 1-20 are presented on 05/06/2021 for examination on merits.  Claims 1, 11, and 20 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First: 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,632 B2 (hereinafter “USPAT 632”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 632 anticipates:
A method, comprising: 
receiving, by a communication brokering device from a first device, a measurement of at least one of a bit-error-rate (BER) or a signal-to-noise ratio (SNR) associated with receipt of a transmission at the first device (USPAT 632, CLM. 1: receiving, from the first device responsive to the measurement request, a measurement of at least one of a bit-error-rate (BER) or a signal-to-noise ratio (SNR)…); 
determining, by the communication brokering device, whether the first device is vulnerable to message interception or eavesdropping based on the measurement of the at least one of the BER or the SNR (USPAT 632, CLM. 1: determining if the first device is vulnerable to message interception or eavesdropping based on the measurement of the at least one of the BER or the SNR); and 
controlling, by the communication brokering device, communications between at least one second device and the first device based on the determination of whether the first device is vulnerable to message interception or eavesdropping (USPAT 632, CLM. 1: denying, by the network device, access to the brokered communication protocol by the first device based on whether the first device is determined to be vulnerable to message interception or eavesdropping. It should be noted that denying access is a manner of controlling communications).
Independent claims 11 and 20 are rejected for the same reason as that of claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 2-10 and 12-19 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Second:
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11025662 B2 (hereinafter “USPAT 662”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 662 anticipates:
A method, comprising: 
receiving, by a communication brokering device from a first device, a measurement of at least one of a bit-error-rate (BER) or a signal-to-noise ratio (SNR) associated with receipt of a transmission at the first device (USPAT 662, CLMS. 6 and 15: receiving, from the first device responsive to the measurement request, a measurement of at least one of a bit-error-rate (BER) or a signal-to-noise ratio (SNR)…); 
determining, by the communication brokering device, whether the first device is vulnerable to message interception or eavesdropping based on the measurement of the at least one of the BER or the SNR (USPAT 662, CLM. 15: determine if the first device is vulnerable to message interception or eavesdropping based on the measurement of the at least one of the BER or the SNR); and 
controlling, by the communication brokering device, communications between at least one second device and the first device based on the determination of whether the first device is vulnerable to message interception or eavesdropping (USPAT 662, CLM. 1-2: controlling; disconnecting; CLM. 11: disconnect the first device's access to the at least one second device via the brokered communication protocol based on whether the first device is determined to be vulnerable to message interception or eavesdropping. It should be noted that disconnecting is a manner of controlling communications).
Independent claims 11 and 20 are rejected for the same reason as that of claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 2-10 and 12-19 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
Independent claims 1, 11, and 20 each repeat a substantial portion of the allowable subject matter of the parent case Applications by reciting elements of “receiving, by a communication brokering device from a first device, a measurement of at least one of a bit-error-rate (BER) or a signal-to-noise ratio (SNR) associated with receipt of a transmission at the first device; determining, by the communication brokering device, whether the first device is vulnerable to message interception or eavesdropping based on the measurement of the at least one of the BER or the SNR”.  These elements and the that the features that the communication brokering device receives a measurement of at least one of a bit-error-rate (BER) or a signal-to-noise ratio (SNR) associated with receipt of a transmission at the first device for determining the vulnerability to message interception or eavesdropping, in combination with the other limitations in the respective claims, are not anticipated by, nor made obvious over the prior art of record, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/09/2022